              Case 1-19-47229-nhl               Doc 3-2          Filed 12/03/19             Entered 12/03/19 17:17:29


Information to identify the case:
Debtor
                Network Group, LLC                                                      EIN 82−0692392
                Name


United States Bankruptcy Court Eastern District of New York
                                                                                        Date case filed for chapter 11 12/2/19
Case number: 1−19−47229−nhl


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                 Revised: 12/17


For the debtor(s) listed above, a case has been filed under Chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors(s), including information about the
meeting of creditors and deadlines. Read both pages carefully.

1. Debtor's Full Name                  Network Group, LLC

2. All other names used in the
   last 8 years
                                       16 Court Street
3. Address                             14th Floor
                                       Brooklyn, NY 11241
                                       Lawrence Morrison
                                       Morrison Tenenbaum, PLLC                                    Contact Phone 212−620−0938
4. Debtor's Attorney                   87 Walker Street
   Name and address                    Second Floor                                                Email: lmorrison@m−t−law.com
                                       New York, NY 10013
5. Meeting of Creditors                                                                            Location:
                                       January 6, 2020 at 11:00 AM                                 271−C Cadman Plaza East, Room 2579
                                                                                                   − 2nd Floor, Brooklyn, NY 11201−1800
6. Deadlines                           Deadline to File a Proof of Claim:
   The bankruptcy clerk's office       Proof of Claim must be received by the bankruptcy clerk's office by the following deadline:
   must receive these documents        Notice of deadline will be sent at a later time.
   and any required filing fee by
   the following deadlines.            Deadline to File a Complaint to Determine Dischargeability of Certain Debts:

                                       If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must
                                       start a judicial proceeding by filing a complaint by the deadline stated above.

7. Meeting of Creditors                A meeting of creditors is scheduled for the date, time and location listed in #5 of this notice.
                                       The debtor's representative must be present at the meeting to be questioned under oath.
                                       Creditors may attend, but are not required to do so. The meeting may be continued and
                                       concluded at a later date specified in a notice filed with the court. The court, after notice
                                       and a hearing, may order that the United States trustee not convene the meeting if the
                                       debtor has filed a plan for which the debtor solicited acceptances before filing the case.
8. Bankruptcy Clerk's Office           Address of the Bankruptcy Clerk's Office:                    Hours Open:
   Documents in this case may          271−C Cadman Plaza East, Suite 1595                          Monday − Friday 9:00 AM − 4:30 PM
   be filed at this address.           Brooklyn, NY 11201−1800
   You may inspect all records                                                                      Contact Phone (347) 394−1700
   filed in this case at this office   Clerk of the Bankruptcy Court:
   or online at www.pacer.gov.         Robert A. Gavin, Jr.                                         Date: 12/3/19
                                                                                                    For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)               Notice of Chapter 11 Bankruptcy Case                                    page 1
              Case 1-19-47229-nhl           Doc 3-2       Filed 12/03/19         Entered 12/03/19 17:17:29


Debtor Network Group, LLC                                                                          Case number 1−19−47229−nhl


  9.    Filing a Chapter 11         Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not
        Bankruptcy Case             effective unless the court confirms it. You may receive a copy of the plan and a disclosure
                                    statement telling you about the plan, and you may have the opportunity to vote on the
                                    plan. You will receive notice of the date of the confirmation hearing, and you may object
                                    to confirmation of the plan and attend the confirmation hearing. Unless a trustee is
                                    serving, the debtor will remain in possession of the property and may continue to operate
                                    its business.

  10.    Legal Advice                The staff of the Bankruptcy Clerk's Office cannot give legal advice. To protect your
                                     rights, consult an attorney.

  11. Creditors May Not Take        The filing of the case imposed an automatic stay against most collection activities. This
      Certain Actions               means that creditors generally may not take action to collect debts from the debtors or the
                                    debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish
                                    wages, assert a deficiency, repossess property, or otherwise try to collect from the
                                    debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise.
                                    Creditors who violate the stay can be required to pay actual and punitive damages and
                                    attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
                                    exist at all, although debtors can ask the court to extend or impose a stay.

  12. Discharge of Debts            Confirmation of a chapter 11 plan may result in a discharge of debts, which may include
                                    all or part of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may
                                    never try to collect the debt from the debtor except as provided in the plan. If you want to
                                    have a particular debt owed to you excepted from the discharge and § 523(c) applies to
                                    your claim, you must start a judicial proceeding by filing a complaint and paying the filing
                                    fee in the bankruptcy clerk's office by the deadline specified in this notice. (See line 6 for
                                    more information.)

  13. Claims                        A Proof of Claim is a signed statement describing a creditor's claim. A Proof of Claim form
                                    "Official Form 410" can be obtained at the United States Courts Web
                                    site:(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any
                                    Bankruptcy Clerk's Office. If your claim is scheduled and is not listed as disputed,
                                    contingent, or unliquidated, it will be allowed in the amount scheduled unless you filed a
                                    Proof of Claim or you are sent further notice about the claim. Whether or not your claim is
                                    scheduled, you are permitted to file a Proof of Claim. If your claim is not listed at all or if
                                    your claim is listed as disputed, contingent, or unliquidated, then you must file a Proof of
                                    Claim or you might not be paid any money on your claim and may be unable to vote on
                                    the plan. The court has not yet set a deadline to file a Proof of Claim. If a deadline is set,
                                    you will be sent another notice. A secured creditor retains rights in its collateral regardless
                                    of whether that creditor files a Proof of Claim. Filing a Proof of Claim submits the creditor
                                    to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                    example, a secured creditor who files a Proof of Claim may surrender important
                                    nonmonetary rights, including the right to a jury trial.
                                    Do not include this notice with any filing you make with the court.

  14. Option to Receive Notices     1) The Electronic Bankruptcy Noticing (EBN) Program is open to all parties. You can
      Served by the Clerk by        register for EBN at the BNC website ebn.uscourts.gov, or
      Email Instead of by U.S.      2) Debtors can register for DeBN by filing local form "Debtor's Electronic Bankruptcy
      Mail                          Notice Request" with the Clerk of Court. Both options are FREE and allow the Clerk to
                                    quickly send you court−issued notices and orders by email.

  15. Creditors with a Foreign      If you are a creditor receiving notice mailed to a foreign address, you may file a motion
      Address                       asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                    United States bankruptcy law if you have any questions about your rights in this case.

  16. Copies of The Petition        Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101−7346.
      Must Be Served on The
      Following Parties             Securities and Exchange Commission, Northeast Regional Office, Woolworth Building,
                                    233 Broadway, New York, New York 10279.




Official Form 309F (For Corporations or Partnerships)        Notice of Chapter 11 Bankruptcy Case                            page 2
